Citation Nr: 1604846	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disability.   

3.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.  

5.  Entitlement to service connection for an eye disorder, inclusive of diabetic retinopathy, to include as secondary to service-connected disability.  

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

7.  Entitlement to service connection for scars of the chest and leg, to include as secondary to service-connected disability.  

8.  Entitlement to service connection for a low back disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

9.  Entitlement to service connection for a bilateral foot disorder, inclusive of plantar fasciitis and pes planus, to include as secondary to service-connected disability.  

10.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected disability.  

11.  Entitlement to service connection for peripheral arterial disease, to include as secondary to service-connected disability.  

12.  Entitlement to service connection for sleep apnea.  

13.  Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 10 percent disabling.  

14.  Entitlement to a compensable initial rating for a compartment syndrome of the left leg.  

15.  Entitlement to a compensable initial rating for a compartment syndrome of the right leg.  

16.  Entitlement to a compensable initial rating for a right adductor strain, claimed as a groin pull.  

17.  Entitlement to effective dates earlier than September 22, 2010, for separate,  initial ratings of 10 percent for degenerative joint disease for each knee.  

18.  Entitlement to a total disability evaluation for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in October 2011, February 2012, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Among the issues adjudicated by the RO by means of its rating decision in January 2014 was its denial of the Veteran's claim for service connection for sleep apnea.  Received by the RO later in January 2014 was the Veteran's notice of disagreement with that denial.  As that claim has not been withdrawn and no statement of the case has to date been afforded the Veteran, such matter is further addressed in the REMAND below pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board herein finds that the Veteran has effectuated a withdrawal of the appellate issue of his entitlement to a higher rating for pseudofolliculitis barbae.  As well, the evidence of record warrants grants of service connection for coronary artery disease, hypertension, and scars of the chest and leg from a coronary artery bypass grafting procedure, and supports a finding that new and material evidence has been received by VA to reopen a previously denied claim for service connection for a low back disorder.  That reopened claim, as well as the other matters on appeal, are addressed further in the REMAND portion of this document and such REMAND is to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's coronary artery disease which ultimately required coronary artery bypass grafting involving his chest and leg with resultant scarring, as well as hypertension, originated during military service.  

2.  Service connection for a low back disorder was most recently denied by RO action in July 1993 and following notification of the Veteran later in July 1993 as to that adverse action and his appellate rights, no timely appeal was initiated; thereafter evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder. 

3.  By his written statement, received by VA in March 2013, the Veteran withdrew from appellate consideration the issue of his entitlement to a higher rating for pseudofolliculitis barbae.  


CONCLUSIONS OF LAW

1.  Coronary artery disease, scarring of the chest and leg from coronary artery bypass grafting, and hypertension were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The rating decision of July 1993, denying service connection for a low back disorder, became final, but new and material evidence has been received by VA since entry of that decision to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

3.  The criteria for withdrawal of the appellate issue involving a claim for entitlement to a higher rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the dispositions herein reached are favorable to the appellant to the extent indicated, other than the Veteran's request for withdrawal of his appeal as to the rating for assignment for his pseudofolliculitis barbae, the need to discuss VA's efforts to comply with the duties to notify and assist is obviated. 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service Connection: Coronary Artery Disease, Grafting Scars, Hypertension

Two VA medical professionals, one of whom is a treating physician and the other who was tasked with evaluating the Veteran's cardiovascular status, have provided medical opinions in May and October 2011 linking the Veteran's coronary artery disease and hypertension to his period of military service, including several elevated blood pressure readings recorded during active duty, as well as his obesity and hyperlipidemia.  By reasonable inference, that would also encompass the coronary artery bypass grafting required postservice in 2010 for surgical  treatment of the Veteran's coronary artery disease and residual scarring of his chest and leg.  

No other medical opinion of record refutes the foregoing, although it is noted that a VA examiner in November 2010, whose evaluation of the Veteran yielded a diagnosis of coronary artery disease with a reported onset in August 2010, was not actually asked by RO personnel to offer a medical opinion as to its nexus to the Veteran's period of military service.  The RO has determined that the evidence of record fails to establish an adequate nexus, noting that hyperlipidemia and obesity are not entities for which service connection may be established.  However, even if one were to accept that premise for the sake of argument only, the RO fails to discredit in any meaningful way the linkage of the Veteran's inservice hypertension and the heart disease initially identified postservice by two separate medical professionals on the basis of their review of pertinent records and/or clinical evaluation of the Veteran and management of his health status.  That being the case, service connection for coronary artery disease, hypertension, and scarring of the chest and let from coronary artery bypass grafting is warranted.  

Claim to Reopen:  Service Connection for Low Back Disorder

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ, here the RO, that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a low back disorder was denied initially and most recently by RO action in July 1973 on the basis that, despite inservice treatment on three or more occasions for low back pain, no residuals were identified on a separation medical examination or upon a VA examination in July 1993.  Following notice to the Veteran of the action taken and his appellate rights, no timely appeal was initiated, thereby rendering final the July 1993 action.  38  U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA since entry of the July 1993 denial with which to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of a VA medical examination of the thoracolumbar spine in September 2012 demonstrating the existence of lumbosacral strain as diagnosed in the 1980s, degenerative joint disease, intervertebral disc syndrome, and radiculopathy.  No other opinion as to the nexus of the indicated diagnoses to military service was requested or provided.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  

Withdrawal of Claim for a Higher Rating for Pseudofolliculitis Barbae

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, VA received in March 2013 a written statement executed by the Veteran in which he indicated his desire to withdraw from appellate consideration the issues of his entitlement to a higher rating for pseudofolliculitis barbae and to a TDIU.  While the claim for a higher rating for pseudofolliculitis barbae was not further addressed by the RO, the RO did continue to include the claim for a TDIU in an appellate status, including readjudication of that matter in its supplemental statement of the case in December 2014, thus retaining its appellate status.  On that basis, there remain no allegations of errors of fact or law for appellate consideration but only as to the question of the rating for assignment for pseudofolliculitis barbae and inasmuch as the Board does not have jurisdiction to review that portion of the appeal, it must be dismissed.


ORDER

Service connection for coronary artery disease, leg and chest scarring from coronary artery bypass grafting, and hypertension is granted.  

New and material evidence having been received, the Veteran's previously denied claim for service connection for a low back disorder is reopened.  

The issue of the Veteran's entitlement to a higher rating for pseudofolliculitis barbae is dismissed.  


REMAND

Remand for additional development regarding the remaining issues on appeal, inclusive of the Veteran's reopened claim for service connection for a low back disorder, is needed for various reasons.  The Board first notes that no consideration of the evidence received by the RO following its issuance of two statements of the case in June 2013 has been afforded.  The supplemental statement of the case issued in December 2014 lists as evidence considered as merely the prior statements of the case.  Cf. 38 C.F.R. §§ 19.31, 19.37 (2015).  Such consideration is beyond any waiver by the Veteran in terms of the evidence made a part of the record prior to appeal certification in January 2015.  Additional pertinent medical evidence was also made a part of the record subsequent to the date of appeal certification, including VA treatment records deemed to be of file as of the date of they were compiled.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also includes multiple statements from the Veteran that he had applied for and was denied VA vocational rehabilitation and training benefits on the basis that his pursuit of a vocational goal was not reasonably feasible.  Records relating to the Veteran's involvement with the VA's vocational rehabilitation program are not now contained within the electronic claims file and efforts are needed to locate same and associate them with the other evidence of record.  

In addition, the record indicates that the Veteran was found by an Administrative Law Judge of the Social Security Administration (SSA) in February 2012 to be permanently and totally disabled as of August 2010 on the basis of multiple severe impairments, among which was the Veteran's coronary artery disease which was found to meet Paragraph 4.04C of the SSA's Listing of Impairments.  Only that decision without any supporting documents is now of record and while attempts to obtain copies of the medical data developed and utilized by the SSA in rendering its decision are indicated, such efforts to date have been unsuccessful and no formal determination as to their unavailability is shown.  

Further medical examination and opinion are needed with respect to the Veteran's reopened claim for service connection for a low back disorder and it is noted that the Veteran has expanded that claim to include as secondary to service-connected knee disorders.  The same is true as to the Veteran's claimed foot disorder, peripheral arterial disease, and erectile dysfunction, particularly in terms of the claims advanced as to one or more of the foregoing that service connection on a secondary basis is warranted, either by direct causation or by means of aggravation.  

Lastly, as indicated in the Introduction, the Veteran has timely disagreed with the RO's denial in January 2014 of his claim for service connection for sleep apnea.  Providing the Veteran a statement of the case is thus required under Manlincon and he should be advised as well of the requirements of perfecting any appeal as to that matter.  


Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all pertinent records involving the Veteran's application for VA vocational rehabilitation and training for inclusion in his electronic claims folder.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic VA claims folder.  

3.  Obtain all record developed and/or utilized by the SSA as to its determination involving the Veteran's permanent and total disablement for inclusion in his VA electronic claims folder.  

4.  Afford the Veteran VA examinations so as to determine more clearly the nature and etiology of claimed low back disorder, plantar fasciitis or other foot disorder excluding pes planus, peripheral arterial disease, and erectile dysfunction, to include the relationship of those claimed disorders to service-connected disability.  The Veteran's electronic claims folder in its entirety must be made available to and reviewed by the examiners for use in the study of this case.  Those examinations should include a detailed review of the Veteran's medical history and current complaints, as well as comprehensive physical examinations, and any and all indicated diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be outlined.  

--The VA spine/foot examiner should be asked to provide a medical opinion with full supporting rationale as to the following:

Is it at least as likely as no (50 percent or greater probability) that any existing low back or foot disorder, including plantar fasciitis but excluding pes planus, originated in service, is otherwise attributable to service, or is caused by or aggravated service-connected disabilities of the knees?

--The VA vein or arterial examiner should be asked to provide a medical opinion with full supporting rationale as to the following:

Is it at least as likely as no (50 percent or greater probability) that any existing peripheral arterial disease originated in service, is otherwise attributable to service, or is caused or aggravated by the Veteran's service-chronic compartment syndrome of the lower extremities?

--The VA examiner evaluating the Veteran's erectile dysfunction should be asked to provide a medical opinion with full supporting rationale as to the following:

Is it at least as likely as no (50 percent or greater probability) that any existing erectile dysfunction originated in service, is otherwise attributable to service, or is caused or aggravated by the Veteran's service-hypertension and coronary artery disease?


5.  Per Manlincon, furnish the Veteran a statement of the case with regard to the rating decision of January 2014, denying service connection on a direct and secondary basis, for sleep apnea and advise him of the requirements for the perfection of his appeal, so as to ensure Board consideration of that matter at a later point in time.  

6.  Readjudicate the issues on appeal and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


